 
Exhibit 10.1

 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of February 22, 2011,
among Lember Consulting Inc., a New York corporation (the "Seller") and Game
Face Gaming, Inc. a Florida corporation or a wholly-owned subsidiary thereof
(the "Purchaser").
 
W I T N E S S E T H:
 
WHEREAS, the Purchaser desires to acquire from the Seller, and the Seller
desires to sell to the Purchaser, all of the Seller's assets relating to a
non-wagering, non-games of chance (such as chess, poker, and backgammon),
multi-platform, multiplayer and social, game software company known as “Faceup
Gaming” accessible by and through the web site on the world wide web, commonly
known as http://faceupgaming.com/ (the "Business") upon the terms and subject to
the conditions set forth in this Agreement; and
 
WHEREAS, the Board of Directors of the Purchaser, and the Board of Directors and
sole shareholder of the Seller have each determined that it is in their
respective best interest, for the Purchaser to purchase such assets and own the
Business (the "Asset Purchase") upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties do
hereby agree as follows:
 
1. CERTAIN DEFINITIONS.
 
1.1 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings specified or referred to below:
 
                “Action” means any administrative, regulatory, judicial or other
proceeding by or before any Governmental Authority or arbitrator.
 
"Affiliate" of any Person shall mean any Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person.  For the purposes of this definition, "control" (including, with
correlative meaning, the terms "controlled by" and "under common control with"),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
 
"Agreement" shall have the meaning set forth in the recitals.
 
“Alternative Transaction" shall have the meaning set forth in Section 6.4.
 
"Asset Purchase" shall have the meaning set forth in the recitals.
 
 
1

--------------------------------------------------------------------------------

 
 
 
"Assets" shall have the meaning set forth in Section 2.1.
 
“Assigned Contracts” shall mean, to the extent identified on Schedule 2.1(v),
all contracts, agreements, guaranties, plans, policies and arrangements, whether
written or oral, relating to the Business or to which the Business is subject.
 
“Assumed Liabilities” shall have the meaning set forth in Section 2.2(b).
 
 "Business Day" shall mean any day that is not a Saturday or a Sunday or a day
on which banks located in New York City are authorized or required to be closed.
 
"Consideration Shares" shall have the meaning set forth in Section 2.4.
 
"Claims” means any and all claims, demands or causes of action, relating to or
resulting from an Action.
 
"Closing" shall have the meaning set forth in Section 3.1.
 
"Closing Date" shall have the meaning set forth in Section 3.1.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.  All citations
to the Code or to the regulations promulgated thereunder shall include any
amendments or any substitute or successor provisions thereto.
 
"Consulting Agreements" shall mean the Consulting Agreement dated the Closing
Date by and between the Purchaser and Alex Lemberg and an Employment Agreement
by and between the Purchaser and Felix Elinson, substantially in the form of
Exhibit A and Exhibit B attached hereto.
 
"Contemplated Transactions" shall mean the Asset Purchase and the execution,
delivery and performance of and compliance with this Agreement and all other
agreements to be executed and delivered pursuant to this Agreement.
 
"Contract" shall mean all contracts, agreements, commitments, notes, bonds,
deeds of trust, indentures, leases, mortgages, arrangements, instruments,
documents of any nature or description that a Person is party to or obligated
by.
 
"Damages" shall have the meaning set forth in Section 9.1.
 
"Encumbrance" shall mean any security interest, pledge, mortgage, lien, charge,
encumbrance, license, easement, right-of-way, cloud on title, adverse claim,
preferential arrangement or restriction of any kind, including, but not limited
to, any restriction on the use, voting, transfer, receipt of income or other
exercise of any attributes of ownership.
 
"GAAP" shall mean generally accepted accounting principles in the United States.
 
 
 
2

--------------------------------------------------------------------------------

 
 
"Governmental Body" shall mean any United States federal, state or local or any
foreign government, governmental, regulatory or administrative authority, agency
or commission or any court, tribunal or judicial or arbitral body or any
quasi-governmental or private body exercising any regulatory or taxing authority
thereunder.
 
“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for money borrowed, including without limitation, accounts payable,
trade payables and accrued liabilities incurred in the ordinary course of
business; (ii) all obligations of such Person evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable; (iii) all obligations of such Person issued or assumed
for deferred purchase price payments; (iv) all obligations of such Person under
leases required to be capitalized in accordance with GAAP, and (v) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker's acceptance, guarantees or similar credit transactions.


"Intellectual Property" shall mean any and all: (a) invention registrations, (b)
patents (including but not limited to design patents), patent registrations and
patent applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations) and all improvements to
the inventions disclosed in each such registration, patent or application, (c)
domain names, trademarks, trademark rights, business identifiers, service marks,
trade dress, logos, trade names, brand names and corporate names (and any
derviations thereof), whether or not registered, including but not limited to
all common law rights, and registrations and applications for registration
thereof, including, but not limited to, all marks registered in any trademark
offices throughout the world, (d) registered and unregistered copyrights in both
published works and unpublished works (including but not limited to copyrights
on designs) and registrations and applications for registration thereof, (e)
computer software, including, without limitation, source code, operating systems
and specifications, data, data bases, files, documentation and other materials
related thereto, data and documentation, (f) all know-how, trade secrets and
confidential or proprietary, technical and business information (including but
not limited to ideas, pricing information, client lists and other data,
formulas, compositions, inventions, and conceptions of inventions whether
patentable or unpatentable and whether or not reduced to practice), (g) whether
or not confidential, technology (including know-how and show-how), production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, (h) all
goodwill associated therewith accruing from the dates of first use thereof, and
all rights associated with the foregoing, (i) any extension, division,
continuation or continuation-in-part, reissue or re-examination thereof, and all
rights in and to all income, royalties, Damages, claims and payments now or
hereafter due or payable with respect thereto and (j) all Contracts granting any
right, title, license or privilege under the intellectual property rights of any
third party.
 
"IRS" shall mean the Internal Revenue Service.
 
"Laws" shall mean all federal, state, local, regional, municipal or foreign
laws, statutes, rules, regulations, ordinances, codes, decrees, judgments,
orders or other legal requirements.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
"Party" shall mean either the Purchaser or the Seller.
 
"Person" shall mean any individual, corporation, limited liability
company,  partnership, joint venture, trust, association, unincorporated
organization, other entity or Governmental Body.
 
"Purchase Price" shall have the meaning set forth in Section 2.4.
 
"Purchaser Indemnified Parties" shall have the meaning set forth in Section 9.1.
 
"Records " shall have the meaning set forth in Section 2.1(iii).
 
"SEC" means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.
 
"Seller Contract" shall have the meaning set forth in Section 4.14(a).
 
"Seller Indemnified Parties" shall have the meaning set forth in Section 9.2.
 
"Seller Licenses" shall have the meaning set forth in Section 2.1(ii).
 
"Taxes" shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Governmental Body and shall include any
transferee liability in respect of Taxes.
 
"Tax Returns" shall mean any federal, state, local or foreign return, report,
information return or other document (including any related or supporting
information) filed or required to be filed with any Governmental Body in
connection with the determination, assessment or collection of any Taxes or the
administration of any laws, regulations or administrative requirements relating
to any Taxes.
 
"Transaction Documents" shall mean, collectively, this Agreement and any and all
agreements, exhibits, schedules, certificates, instruments and other documents
contemplated hereby or executed and delivered in connection herewith.
 
"Unassumed Liabilities" shall mean, any and all liabilities, duties and
obligations of, and claims against or relating to, the Seller or the ownership,
possession or use of any of the Assets prior to the Closing, whether accrued,
unaccrued, absolute, contingent, known or unknown, asserted or unasserted and
whether now existing or arising at any time prior to, at, or after the Closing
(including, without limitation, all liabilities of the Seller  to any employee,
consultant, or agent of the Sellers, or to their respective spouses and/or
children and/or Affiliates, in any amount whatsoever, and all liabilities of the
Sellers with respect to this Agreement or the Contemplated Transactions,
including, without limitation, legal and accounting fees) and any Encumbrance
upon any of the Assets.
 
 
 
4

--------------------------------------------------------------------------------

 
 
1.2        Construction.  As used in this Agreement, the masculine, feminine or
neuter gender and the singular or plural numbers shall each be deemed to include
the other whenever the context so requires. This Agreement shall be construed as
a whole and in accordance with its fair meaning and without regard to any
presumption or other rule requiring construction against the Party causing this
Agreement or any part hereof to be drafted. The language used in this Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rules of strict construction will be applied against any Party.
The Parties acknowledge that each Party has reviewed this Agreement and has had
the opportunity to have it reviewed by legal counsel of its own choosing.
 
2. PURCHASE AND SALE OF ASSETS.
 
2.1 Purchase and Sale of Assets.  Upon the terms and subject to the conditions
set forth herein, and on the basis of the representations and warranties
contained herein, at the Closing, the Seller shall sell, convey, transfer,
assign and deliver to the Purchaser, and the Purchaser shall purchase, acquire
and accept from the Seller, all of Seller's right, title and interest in and to
the assets of the Seller, of every kind, nature and description, personal,
tangible and intangible, related directly or indirectly to the Business,
including without limiting the generality of the foregoing:


(i)     all of the Intellectual Property, including without limitation the
provisional patent pending 61/423,751, all as identified on Schedule 2.1(i);
 
(ii)    all rights and incidents of interest in and to all licenses, franchises,
grants, easements, exceptions, certificates, consents, permits, approvals,
orders and other authorizations of any Governmental Body relating to the Assets,
all of which have been identified on Schedule 2.1(ii) (the “Seller Licenses”);


(iii)    all documents and records relating to the Assets (including without
limitation, all personnel records, business plans and models, technical design
and know-how, sales data, potential customer lists, and all other information
relating to potential customers, representatives, and other information
including advertising materials) and copies of all accounting books, records,
ledgers and electronic data processing materials (collectively, the “Records”);


(iv)    all claims against third parties relating to the Business or the Assets,
whether choate or inchoate, known or unknown, contingent or otherwise, all as
identified on Schedule 2.1(iv);


(v)     all the Assigned Contracts, all of which have been identified on
Schedule 2.1(v) (the “Assigned Contracts”);
 
(vi)    all transferable prepayments, contractual deposits and other funds to be
received for services to be performed after the Closing, all of which have been
identified Schedule 2.1(vi);
 
(vii)   those physical assets critical to the operation of the Business as set
forth on Schedule 2.1(vii); and
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(viii)   all other properties and assets of every and, character or description,
tangible or intangible owned by the Sellers and used or held for use in
connection with the Business, as identified on Schedule 2.1(viii).


The assets, properties and rights to be conveyed, sold, transferred, assigned
and delivered to Purchaser pursuant to this Agreement are sometimes hereinafter
collectively referred to as the “Assets”.


2.2 Liabilities.
 
(a) Purchaser shall not assume or otherwise be bound by or responsible or liable
for any Unassumed Liability or any other liability, duty or obligation incurred
by the Seller or any liability, duty or obligation arising out of a breach,
violation or default by the Seller of or under any Law or Contract (including
any event occurring or fact or circumstance existing as of or prior to the
Closing Date that, with the passage of time or the giving of notice or both, may
become such a breach, violation or default).
 
(b)        Purchaser shall assume and agree to perform the liabilities of the
Seller described in Schedule 2.2(b) (the “Assumed Liabilities”) arising on and
after the Closing, including without limitation $80,000 owed to Icreon
Communications (P) Ltd.
 
(c) Seller covenants and agrees that, prior to or simultaneously with the
Closing, all Unassumed Liabilities shall be paid, discharged and performed in
full and upon the reasonable request of Purchaser, the Seller shall obtain from
the Persons to whom such Unassumed Liabilities are owed, unconditional releases,
in form and substance reasonably satisfactory to the Purchaser and its counsel,
of the Purchaser and the Assets from all responsibilities, liabilities and
claims with respect to such Unassumed Liabilities.
 
2.3 Transfer of Assets.  The transfer of the Assets as herein contemplated shall
be made by the Seller, free and clear of all Encumbrances of any kind or nature
and shall be effected by such bills of sale, endorsements, assignments, drafts,
checks, deeds and other instruments of transfer, conveyance and assignment as
shall be necessary or appropriate to transfer, convey and assign the Assets to
the Purchaser on the Closing Date as contemplated by this Agreement and as shall
be requested by the Purchaser.  The Seller shall, at any time and from time to
time after the Closing Date, execute and deliver such other instruments of
transfer and conveyance and do all such further acts and things as may be
reasonably requested by the Purchaser to transfer, convey, assign, and deliver
to the Purchaser or to aid and assist the Purchaser in collecting and reducing
to possession any and all of the Assets, or to vest in the Purchaser good, valid
and legal and beneficial title to the Assets which had been owned by the Seller
or its assignors prior to the Closing.
 
2.4 Purchase Price.  The full and complete purchase price for the Assets (the
"Purchase Price") shall be the issuance to the Seller of an aggregate of
22,666,667 shares of common stock (the "Consideration Shares").
 
 
6

--------------------------------------------------------------------------------

 
 
 
2.5 Allocation of Purchase Price.  The Purchaser and the Seller hereby agree
that the Purchase Price to be payable by the Purchaser in connection with the
sale and purchase of the Assets shall be allocated by the Purchaser and the
Seller as set forth on Schedule 2.5 hereof.  Such agreed allocation will be
intended to comply with Section 1060 of the Code, and the Parties hereby agree
to report the transactions contemplated by this Agreement for federal income tax
purposes in accordance with such allocation.
 
2.6 Clearance Certificates.  To the extent required by Law and as reasonably
requested by Purchaser as determined pursuant to its due diligence
investigation, to relieve the Purchaser of any liability for unpaid sales or
similar Taxes of the Seller attributable to periods prior to the Closing Date,
the Seller shall, prior to the Closing Date, take all necessary action in order
to obtain clearance certificates or similar documents from any applicable Tax
authority and deliver such certificates and similar documentation to Purchaser
at Closing. All of such certificates or similar documents are attached hereto as
Exhibit C.
 
3. THE CLOSING.
 
3.1 Closing Date.  The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place at the offices of the Purchaser,
within five (5) Business Days after the date on which the conditions set forth
in this Agreement shall be satisfied or duly waived, or such other place and
date as the Purchaser and the Seller may agree in writing (such date and time of
the Closing is referred to herein as the "Closing Date").
 
3.2 Deliveries by the Purchaser at the Closing.  At the Closing, the Purchaser
shall deliver to the Seller the following:
 
(a)    the Consideration Shares;
 
(b)    the Consulting Agreements; and
 
(c)     such other instruments and certificates as may be reasonably requested
by the Seller.
 
3.3 Deliveries by the Seller at the Closing.  At the Closing, the Seller shall
deliver to the Purchaser the following:
 
(a)      executed and acknowledged (if appropriate) assignments, bills of sale
and/or certificates of title, dated the Closing Date, transferring to the
Purchaser all of the Assets free and clear of all Encumbrances, each
satisfactory to the Purchaser in form and substance;
 
(b)     if applicable, payoff letters, UCC-3 termination statements and other
documentation relating to the release of all Encumbrances on the Assets,
including without limitation those referred to in Section 2.2(c);
 
(c)     the Consulting Agreements;
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)     originals of the Records;
 
(e)      all the Schedules to this Agreement and the information contained
therein, which, notwithstanding anything contained herein to the contrary, shall
be delivered no later than two Business Days prior to the Closing Date;
 
(f)       third party consents, in form and substance reasonably satisfactory to
the Purchaser, to the Assigned Contracts; and
 
 (g)     such other instruments and certificates as may be requested by the
Purchaser.
 
3.4    Registration Exemption.  It is intended that the Consideration Shares
will be issued pursuant to Section 4(2) of the Securities Act and therefore
shall not require registration under the Securities Act or any other relevant
Law.


3.5    Restrictive Legends.  Certificates evidencing the Consideration Shares
pursuant to this Agreement may bear one or more of the following legends,
including without limitation, any legend required by the laws of any
jurisdiction in which a holder of Consideration Shares resides, and any legend
required by applicable Law:


 
         “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT
WITH RESPECT TO THESE SECURITIES, OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT BUT ONLY UPON A HOLDER HEREOF FIRST HAVING
OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE CORPORATION, OR OTHER COUNSEL
REASONABLY ACCEPTABLE TO THE CORPORATION, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AS WELL AS ANY
APPLICABLE "BLUE SKY" OR SIMILAR SECURITIES LAW."

 
3.6   Power of Attorney.  Effective upon the Closing Date, the Seller hereby
irrevocably constitutes and appoints the Purchaser, its successors and assigns,
the true and lawful attorney of the Seller with full power of substitution, in
the name of the Purchaser, or the name of the Seller, on behalf of and for the
benefit of the Purchaser, to collect all items being transferred, conveyed and
assigned to the Purchaser as provided herein, to endorse, without recourse,
checks, notes and other instruments in the name of Seller which have been
transferred to the Purchaser, to institute and prosecute, in the name of the
Seller or otherwise, all proceedings which the Purchaser may deem proper in
order to collect, assert or enforce any claim, right or title of any kind in or
to the Assets, to defend and compromise any and all actions, suits or
proceedings in respect of any of the Assets, and to do all such acts and things
in relation thereto as the Purchaser may deem reasonably advisable.  The Seller
agrees that the foregoing powers are coupled with an interest and shall be
irrevocable by the Seller directly or indirectly in any manner or for any
reason. The Seller further agrees that the Purchaser shall retain for its own
account any amounts collected pursuant to the foregoing powers, and the Seller
shall promptly transfer and deliver to the Purchaser any cash or other property
received by the Seller after the Closing Date relating to the Assets.
 
 
8

--------------------------------------------------------------------------------

 
 
 
4. REPRESENTATIONS AND WARRANTIES OF THE SELLER.  The Seller hereby represents
and warrants to the Purchaser as follows:
 
4.1 Organization and Authority.  The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of New
York.  The Seller has all requisite corporate or other power to own, operate and
lease the Assets and carry on its business as the same is now being conducted.
Complete and correct copies of the Articles of Incorporation and Bylaws of the
Seller, as currently in effect, have been delivered to the Purchaser.
 
4.2 Assets.  No Person other than the Seller has, directly or indirectly, any
right to own, license or operate any of the Assets or the Business. The Assets,
including without limitation, the Contracts, have all been duly and properly
transferred by their previous owners to the Seller , and no other Person has the
right, directly or indirectly, to own or acquire any of the Assets. There are,
and at the Closing there will be, no outstanding subscriptions, options, rights,
warrants, convertible securities, preemptive rights or other agreements, or
understandings with respect to the sale, transfer, rights of first refusal,
rights of first offer, or calls, demands or commitments of any kind relating to
the sale, transfer or other disposition of any of the Assets, or related
directly or indirectly to the Business.  There are, and at the Closing there
will be, no outstanding contractual obligations of Seller to repurchase, redeem
or otherwise acquire any shares of capital stock or to provide funds to, or make
any investment (in the form of a loan, capital contribution or otherwise) in,
any other Person. The Seller does not and has never maintained any stock,
partnership, joint venture or any other security or ownership interest in any
other Person.
 
4.3 Authority Relative to Agreement.  The Seller has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and has taken all action necessary in order to execute and deliver this
Agreement and all other instruments or agreements to be executed in connection
herewith and to consummate the Contemplated Transactions.  This Agreement has
been duly executed and delivered by Seller.  This Agreement constitutes the
valid and binding obligation of Seller, enforceable against the Seller it in
accordance with its terms.
 
The authorized capital stock of the Seller consists of 200 shares of common
stock, no par value, of which all 200 shares are issued and outstanding. All of
the outstanding shares of the capital stock of the Seller are validly issued,
fully paid and non-assessable. Alex Lemberg is the only legal and beneficial
owner of the shares of the Seller. There are, and at the Closing there will be,
no outstanding subscriptions, options, rights, warrants, convertible securities,
preemptive rights or other agreements, or understandings with respect to the
voting, sale, transfer, rights of first refusal, rights of first offer, proxy or
registration or calls, demands or commitments of any kind relating to the
issuance, sale or transfer of any capital stock or other equity securities of
the Seller, whether directly or upon the exercise or conversion of other
securities.  There are, and at the Closing there will be, no outstanding
contractual obligations of the Seller or its shareholders to repurchase, redeem
or otherwise acquire any shares of their respective capital stock or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any other Person.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.4        Absence of Conflict.  Neither the execution and delivery of the
Transaction Documents by Seller nor the consummation of the Contemplated
Transactions by the Seller will (a) violate, conflict with, result in a breach
or termination of, constitute a default under or give rise to a right to
terminate, amend, cancel or accelerate (or an event which, with notice or lapse
of time or both, would constitute the same) (i) the Articles of Incorporation or
Bylaws of Seller; (ii) any Contract to which the Seller is a party or by which
any of his properties or assets is bound, or (iii) any Law, order of a
Governmental Body or any other restriction of any kind or character applicable
to the Seller or any of his properties or assets, or (b) result in the creation
or imposition of any Encumbrance upon any Asset or any other property or asset
of the Seller.
 
4.5 Consents and Approvals.  No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (a) any
Governmental Body or (b) any other Person (including, but not limited to, any
previous owner of the Assets or the Business or any party to a Contract of the
Seller) is required in connection with the execution, delivery and performance
of the Transaction Documents by the Seller.
 
4.6 Liabilities.  Except under Contracts constituting all or part of the Assumed
Liabilities, Seller has no obligation, liability or Indebtedness of any nature
(whether direct, indirect, absolute, accrued, contingent, vested or otherwise)
in connection with the Assets, the Contracts or the Business. In addition,
Seller is not directly or indirectly (a) liable, by guarantee or otherwise, upon
or with respect to, or (b) obligated to provide funds with respect to, or to
guarantee or assume, any Indebtedness or other obligation of any Person.


 
4.7 Litigation.  There is no Action pending or threatened against or involving
the Business or the Seller, its officers directors or shareholders or with
respect to the activities of any consultant, employee or agent of the
Seller.  Neither Seller nor any of its officers, directors or shareholders has
received any notice of any event or occurrence which could result in any Claim.
 
4.8 Tax Matters.
 
(a) Except as set forth on Schedule 4.8(a), Seller has filed or caused to be
filed on a timely basis all Tax Returns that are or were required to be filed by
it, pursuant to the Laws or administrative requirements of each Governmental
Body with taxing power over it or its assets.  As of the time of filing, all
such Tax Returns correctly reflected the facts regarding the income, business,
assets, operations, activities, status, and other matters of the Seller and any
other information required to be shown thereon.  An extension of time within
which to file any such Tax Return that has not been filed has not been requested
or granted.  There is no audit, action, suit, claim, proceeding or any
investigation or inquiry, whether formal or informal, public or private, now
pending or threatened against or with respect to the Seller in respect of any
Tax.  There are no Encumbrances for Taxes upon the assets of the Seller.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(b) With respect to all amounts in respect of Taxes imposed on the Seller or for
which it is or could be reasonably liable, whether to Governmental Bodies (as,
for example, under Law) or to other Persons (as, for example, under tax
allocation agreements), with respect to all taxable periods or portions of
periods through the Closing, (i) all applicable tax laws and agreements have
been complied with in all material respects, and (ii) all such amounts required
to be paid by the Seller to Governmental Bodies or others on or before the date
hereof have been paid.
 
(c) As of the date hereof, Seller has not requested, executed or filed with the
IRS or any other Governmental Body any agreement or other document extending or
having the effect of extending the period for assessment or collection of any
Taxes for which he could be liable and which still is in effect.
 
(d) There exists no tax assessment, proposed or otherwise, against Seller nor
any lien for Taxes against any of his assets or property.
 
(e) All Taxes that Seller is or was required by Law to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Body or other Person.
 
(f) Seller is not a party to, bound by or subject to any obligation under any
tax sharing, tax indemnity, tax allocation or similar agreement.
 
(g) There is no claim, audit, action, suit, proceeding, or investigation with
respect to Taxes due or claimed to be due from the Seller or of any Tax Return
filed or required to be filed by the Seller or pending or threatened against or
with respect to the Seller.
 
(h)  The Seller has not filed a consent pursuant to Section 341(f) of the Code
(or any corresponding provision of state, local or foreign income tax law) or
agreed to have Section 341(f)(2) of the Code (or any corresponding provision of
state, local or foreign income tax law) apply to any disposition of a subsection
(f) asset (as such term is defined in Section 341(f)(4) of the Code) owned by
the Seller.
 
4.9 No Brokers or Finders.  Neither Seller, nor any of its Affiliates, agents or
employees on its behalf, employed any broker or finder or incurred any liability
for any brokerage or finder's fee or commissions or similar payment in
connection with any of the Contemplated Transactions, and no Person has or will
have any right, interest or valid claim against or upon the Purchaser or its
Affiliates, agents or employees for any such fee or commission.
 
4.10 Material Adverse Change.  There has been no material adverse change in the
business, operations or financial condition of the Business or any event,
condition or contingency that could reasonably be expected to result in such a
material adverse effect with respect to the Business.
 
4.11 Compliance with Law.  The operations of the Business have been conducted in
all respects in accordance with all applicable Laws.  The Seller has not
received any notification of any asserted present or past failure to comply with
any such Laws, and the Seller is in compliance in all respects with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any such Laws.  The Seller
Licenses constitute all licenses, permits, orders, certificates, authorizations
or other approvals of Governmental Bodies required for the conduct of the
Business under applicable Laws. The Seller is not in violation of any such
Seller License.  All such Seller Licenses are in full force and effect and no
suspension or cancellation thereof has been threatened.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
4.12 Title to Property; Sufficiency; Encumbrances.
 
(a) The Seller leases or owns all the Assets; the Assets constitute all the
properties and assets currently used by them in the Business, and with respect
to contract rights, is a party to and enjoys the right to the benefits of all
Contracts used in or relating to the conduct of the Business.  The Seller has
good and marketable title to, or, in the case of leased assets, valid and
subsisting leasehold interests in, all of the Assets, free and clear of all
Encumbrances.
 
(b) Following the Closing, the Purchaser will own, pursuant to good and
marketable title, or lease, under valid and subsisting leases, the Assets
without incurring any penalty or other adverse consequence.
 
4.13 Intellectual Property Rights.
 
(a)    No Intellectual Property or product or service of the Seller is subject
to any Action or Claim which may affect the validity, use or enforceability of
such Intellectual Property.  There is no stipulation restricting in any manner
the use, transfer, or licensing thereof by the Seller.
 
(b)   Schedule 4.13 is a complete and accurate list of all the Intellectual
Property; each item of the Intellectual Property is valid and subsisting.
 
(c)   The Seller owns and has good and exclusive title to, or has license
(sufficient for the conduct of its business as currently conducted) to, each
item of the Intellectual Property free and clear of any Encumbrances (excluding
licenses and related restrictions).


(d) Schedule 4.13 lists all Contracts to which the Seller is a party, including
without limitation (i) with respect to the Intellectual Property licensed or
transferred to any Person or (ii) pursuant to which a Person has licensed or
transferred any Intellectual Property to the Seller.


(e) The Contracts relating to the Intellectual Property listed on Schedule 4.13
are in full force and effect.  The consummation of the transactions contemplated
by this Agreement will neither violate nor result in the breach, modification,
cancellation, termination or suspension of such Contracts.  The Seller is in
compliance with, and has not breached any term of such Contracts and all other
parties to such Contracts are in compliance with, and have not breached any term
of, such Contracts.  Following the Closing, the Purchaser will be permitted to
exercise all the rights under such Contracts to the same extent the Seller would
have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments.
 
 
 
12

--------------------------------------------------------------------------------

 
 

 
(f)    The Seller possesses all the Intellectual Property rights necessary to
effectuate the Business as currently conducted and as proposed to be
conducted.  Neither Seller nor the fomer owners or operators of the Assets has
infringed or misappropriated any Intellectual Property of any third party or
engaged in unfair competition or any unlawful trade practice.  Neither Seller
nor its Affiliates has received notice from any third party that the operation
of the Business, or any act, product or service of the Business, infringes or
misappropriates the Intellectual Property of any third party or constitutes
unfair competition or trade practices under the laws of any jurisdiction. No
Person has infringed or misappropriated or is infringing or misappropriating any
of the Intellectual Property.


(g)   The Seller has taken reasonable steps to protect its rights in its
confidential information and trade secrets that they wish to protect or any
trade secrets or confidential information of third parties provided to it
relating to the Business.
 
4.14 Material Contracts.
 
(a) Schedule 4.14 contains a true, complete and accurate list of all Contracts,
whether written or oral, relating to the Business to which Seller is a party or
by which any of its assets are bound (each, a "Seller Contract"). Neither Seller
nor any of its Affiliates has any obligation under, and is not a party to any
consulting or other Contract with independent agents, consultants,
representatives or other Persons which are not Assigned Contracts nor does
either Seller have any Contract which is not an Assigned Contract. Neither
Seller nor any of its Affiliates is obligated under any loan agreement,
promissory note or other evidence of Indebtedness as a signatory, guarantor or
otherwise and has not otherwise guaranteed the performance by any Person of the
obligations of such Person under any Contract.


(b) Except as set forth on Schedule 4.14, no consent of any party to any Seller
Contract is required in connection with the execution, delivery and performance
of this Agreement or the Contemplated Transactions.


(c)        Neither Seller nor any of its Affiliates is in default under any
Assigned Contract, nor has any event occurred, which through the passage of time
or the giving of notice, or both, would constitute a default by any Person,
would cause the acceleration of any of his obligations thereunder, or would
result in the creation of any Encumbrance or restriction on any of the
Assets.  No third party is in default under any lease or contract to which the
Seller is a party, nor has any event occurred that, through the passage of time
or the giving of notice, or both, would constitute a default thereunder.


(d) Except as set forth on Schedule 4.14, neither Seller nor any of its
Affiliates is a party to or bound by any Contract which (i) limits such Person
from competing in any line of business or with any Person or in any geographic
area or during any time period or (ii) grants any Person any preferential right
to purchase any properties or assets from the Seller.
 
 
 
13

--------------------------------------------------------------------------------

 
 
4.15 Affiliated Transactions.  Except as set forth on Schedule 4.15, no
Affiliate or other family member (i) has borrowed or has been advanced funds
from or loaned funds to the Seller, (ii) is a party to a Contract with the
Seller or (iii) has engaged in any transaction with the Seller which relates
directly or indirectly to the Business.
 
4.16  Ordinary Course.  The Business has been conducted only in the ordinary and
usual course of business consistent with past practice.  The Business has not
suffered any adverse change in its prospects since its inception.
 
4.17 Employee Matters.  The Seller is not (a) a party to any union, collective
bargaining or similar agreement; (b) provides or is obligated to provide any
profit sharing, deferred compensation, bonus, savings, stock option, stock
purchase, pension, consulting, retirement, welfare or other incentive plan or
agreement; (c) provides or is obligated to provide “fringe benefits” or any
employee perquisites to consultants, representatives, agents or employees,
including, without limitation, vacation, sick leave, medical, hospitalization,
insurance and related benefits; or (d) a party to any employment or consulting
agreement not listed on Schedule 4.14.  No present or former employee,
consultant or agent of Seller nor any of its Affiliates has any claim on account
of or for bonuses, vacation, time off earned or otherwise. On or before the
Closing Date all accrued wages, salary, bonus, commissions, vacation and sick
pay and Taxes relating thereto shall be paid in full by the Seller to all third
parties, including without limitation, all its employees, agents and
representatives.


4.18 Records. The Records are the true books and records of the Assets and the
Business and truly and accurately reflect the underlying facts and transactions.
The Records and the Intellectual Property contain all the documentation required
to operate the business after the Closing Date as presently operated and no
other records or documents exist which are necessary to operate the Business.

 
4.19 Securities Representations.


(a)        Investment Purposes.  The Seller is acquiring the Consideration
Shares for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part in any transactions that would
be in violation of the Securities Act or any state securities or "blue-sky"
laws.  No other Person has a direct or indirect beneficial interest in, and
Seller does not have any Contract with any Person to sell, transfer or grant
participations to such Person or to any third party with respect to the
Consideration Shares or any part thereof. Notwithstanding the foregoing, the
Purchaser agrees and acknowledges that Seller shall distribute the Consideration
Shares equally to Felix Elinson and Elina Leonova.


(b)        No General Solicitation.  The Seller is not receiving the
Consideration Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio; or presented at any seminar or
similar gathering; or any solicitation of a subscription by a Person, other than
Purchaser personnel, previously known to the Seller or its Affiliates.
 
 
 
14

--------------------------------------------------------------------------------

 

 
(c)        No Obligation to Register Shares.  The Seller understands that the
Purchaser is under no obligation to register the Consideration Shares under the
Securities Act, or to assist such Seller in complying with the Securities Act or
the securities laws of any state of the United States or of any foreign
jurisdiction.  The Seller understands that the Consideration Shares must be held
indefinitely unless the sale thereof is subsequently registered under the
Securities Act and applicable state securities laws or exemptions from such
registration are available.  All certificates evidencing the Consideration
Shares will bear a legend stating that the Consideration Shares have not been
registered under the Securities Act or state securities laws and they may not be
resold unless they are registered under the Securities Act and applicable state
securities laws or exempt therefrom.
 
(d)        Investment Experience.  The Seller, or such Seller’s professional
advisor, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the nature
of the Consideration Shares.  By reason of the business and financial experience
of the Seller or its professional advisor, the Seller can protect its own
interests in connection with the transactions described in this Agreement.  The
Seller is able to afford the loss of its entire investment in the Consideration
Shares.


(e)        Exemption from Registration.  The Seller acknowledges its
understanding that the offering and sale of the Shares is intended to be exempt
from registration under the Securities Act.  In furtherance thereof, in addition
to the other representations and warranties of such Seller made herein, the
Seller further represents and warrants to and agrees with the Purchaser as
follows:


                (1)        The Seller has adequate means for providing for its
current needs and personal contingencies and has no need for liquidity with
respect to the Consideration Shares;


                (2)        The Seller has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its exchange of the Assets and the Business in consideration for the
Consideration Shares;


                (3)        The Seller has been provided an opportunity for a
reasonable period of time prior to the date hereof to obtain additional
information concerning the Purchaser and all other information to the extent the
Purchaser possesses such information or can acquire it without unreasonable
effort or expense;


                (4)        The Seller has received and reviewed the documents
filed by the Purchaser with the SEC and has also considered the uncertainties
and difficulties frequently encountered by companies such as the Purchaser; and


                (5)        The Seller agrees and acknowledges that there is a
substantial risk of dilution on the Consideration Shares since the Purchaser
does not have adequate funding and will need to raise capital in order to
effectuate the Business.


        4.20   No Reliance.  Other than as expressly set forth herein, the
Seller is not relying upon any other information, representation or warranty by
the Purchaser or any Affiliate, officer, director, stockholder, agent or
representative of the Purchaser in determining to exchange the Assets for the
Consideration Shares.
 
 
 
15

--------------------------------------------------------------------------------

 

 
        4.21  Release.   Seller agrees and acknowledges that upon the Closing it
shall have no direct or indirect rights to the Assets or the Business, other
than the Consideration Shares and if appropriate, as expressly provided for in
the Consulting Agreement.
 
4.22 Accuracy. All representations, warranties and certifications contained in
this Agreement, including any schedules delivered herewith, and all the other
documents delivered in connection with this Agreement and the Contemplated
Transaction delivered directly or indirectly by the Seller are true, correct and
complete, do not contain any statement which is false or misleading with respect
to a material fact and do not omit to state a material fact necessary in order
to make the statements herein and therein not false or misleading.
 
 5. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  The Purchaser hereby
represents and warrants to the Seller as follows:
 
5.1 Organization and Good Standing.  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida.  The Purchaser has all requisite corporate or other power to own,
operate and lease its properties and carry on its business as the same is now
being conducted.
 
5.2 Authority Relative to Agreement.  The Purchaser has all requisite power and
authority, corporate or otherwise, to execute, deliver and perform its
obligations under this Agreement and has taken all action, corporate or
otherwise, necessary in order to execute and deliver this Agreement and all
other instruments or agreements to be executed in connection herewith and to
consummate the Contemplated Transactions.  This Agreement has been duly executed
and delivered by the Purchaser.  This Agreement constitutes the valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to laws relating to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, marshaling or other laws and
rules of law affecting the enforcement generally of creditors’ rights and
remedies (including such as may deny giving effect to waivers of debtors’ or
guarantors’ rights).
 
5.3 Absence of Conflict.  Neither the execution and delivery of the Transaction
Documents by the Purchaser nor the consummation of the Contemplated Transactions
by the Purchaser will (a) violate, conflict with, result in a breach or
termination of, constitute a default under or give rise to a right to terminate,
amend, cancel or accelerate (or an event which, with notice or lapse of time or
both, would constitute the same) (i) any material Contract to which the
Purchaser is a party or by which any of its properties or assets is bound; (ii)
the Certificate of Incorporation or Bylaws of the Purchaser or (iii) any Law,
order of a Governmental Body or any other restriction of any kind or character
applicable to the Purchaser or any of its properties or assets; or (b) result in
the creation or imposition of any Encumbrance upon any properties or assets of
the Purchaser except where any such violation, conflict, breach, termination,
default, amendment, cancellation, acceleration or Encumbrance would not have a
material adverse effect on the Purchaser or the Contemplated Transactions.
 
 
 
16

--------------------------------------------------------------------------------

 
 
5.4 Consents and Approvals.  No consent, waiver, registration, certificate,
approval, grant, franchise, concession, permit, license, exception or
authorization of, or declaration or filing with, or notice or report to, (a) any
Governmental Body and (b) any other Person (including, but not limited to, any
party to a Contract of the Purchaser), is required in connection with the
execution, delivery and performance of the Transaction Documents by the
Purchaser, other than approvals which have already been obtained and except
where the failure to obtain any such approval would not have a material adverse
effect on the Contemplated Transactions and other than the filing of a Current
Report on Form 8-K with the SEC.
 
5.5 Consideration Shares.  The Consideration Shares, when issued to the Sellers
in accordance with the terms of this Agreement, shall be are duly authorized,
validly issued, fully paid and nonassessable. The capital structure of the
Purchaser subsequent to Closing is attached hereto as Schedule 5.5.
 
5.6  No Brokers or Finders.  The Purchaser has not, nor have any of its
Affiliates, officers, directors or employees on behalf of the Purchaser,
employed any broker or finder or incurred any liability for any brokerage or
finder's fee or commissions or similar payment in connection with any of the
Contemplated Transactions.
 
6. COVENANTS PRIOR TO CLOSING.
 
6.1  Access Prior to the Closing.
 
(a) Between the date of this Agreement and the Closing, the Seller shall (i)
give the Purchaser and its authorized representatives and agents full and
complete access to all properties, personnel, facilities and offices of the
Sellers and to all the books and records of the Seller (and permit the Purchaser
to make copies thereof), (ii) permit the Purchaser and its authorized
representative and agents to make inspections thereof, and (iii) cause the
employees of, and consultants to, the Seller to furnish the Purchaser with all
information and operating data and other information with respect to the
business and properties of the Business and to discuss with the Purchaser and
its authorized representatives the affairs of the Business.
 
(b)   Each of the Parties shall use reasonable efforts to cause their respective
Affiliates, officers, directors, employees, auditors, attorneys, consultants,
advisors and agents, to treat as confidential and hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of Law, and after prior written
notice to the other Party, all confidential information, including, without
limitation, this Agreement or the Contemplated Transactions or any of the terms
hereof, of the Seller or the Purchaser, as the case may be, furnished to the
Purchaser by the Seller or to the Seller by the Purchaser, as the case may be,
or any of their respective representatives in connection with the Contemplated
Transactions and will not release or disclose such confidential information to
any other Person, except their respective auditors, attorneys, financial
advisors and other consultants, agents and advisors in connection with the
consummation of the Contemplated Transactions.  If the Asset Purchase does not
occur (i) such confidence shall be maintained by the Parties and each Party
shall use reasonable efforts to cause its officers, directors, Affiliates and
such other Persons to maintain such confidence, except to the extent such
information comes into the public domain (other than as a result of an action by
such Party, its officers, directors or such other Persons in contravention of
this Agreement), and (ii) upon the request of any Party, the other Party shall
promptly return to the requesting Party any written materials remaining in its
possession, which materials it has received from the requesting Party or its
representatives, together with any analyses or other written materials based
upon the materials provided.
 
 
 
17

--------------------------------------------------------------------------------

 
 
6.2 Publicity.  Neither Seller nor any of its Affiliates shall, directly or
indirectly, issue any press release or make any other statement or disclosure
with respect to this Agreement or the Contemplated Transactions without the
prior written approval of the Purchaser.  Nothing contained herein shall prevent
any Party at any time from furnishing any required information to any
Governmental Body or from issuing any press release or making any other
statement or disclosure with respect to this Agreement and the Contemplated
Transactions (after consulting with the other Parties hereto) if required by Law
or any regulatory agency or to comply with the terms of this Agreement.
 
6.3 Conduct of Business.  Except as expressly consented to in writing by the
Purchaser, between the date of this Agreement and until the earlier of the
termination of this Agreement in accordance with the terms hereof or the
Closing, the Seller shall conduct the Business diligently, in good faith and
only in the ordinary course of business consistent with past practice and use
all its reasonable efforts to preserve intact its present business organization
and employees and to preserve the goodwill of Persons having business relations
with it. Without limiting the generality of the foregoing, neither Seller nor
any of its Affiliates shall, directly or indirectly:
 
(a) incur or guarantee any Indebtedness, debt or liabilities of any kind or make
any loans of any kind relating directly or indirectly to any of the Assets or
the Business;
 
(b) enter into any Contract (written or oral) or transaction (A) involving
consideration in excess of $5,000 or (B) for the sale, acquisition or lease of
any assets or business, including without limitation directly or indirectly
sell, lease, mortgage or otherwise Encumber any of his properties or assets;
 
(c)  modify the terms of, terminate or fail in any respect to comply with the
terms of any Contract;
 
(d)  grant or agree to grant any employee, consultant or agent of the Business
any increase in wages or bonus, severance, profit sharing, retirement, deferred
compensation or other compensation or benefit;
 
(e)  enter into or amend any employment, consulting, severance or similar
Contract;
 
(f)  fail to promptly advise the Purchaser in writing of any condition or event
which may have a material adverse effect on the Seller or the Business;
 
(g) (i) split, combine or reclassify its outstanding capital stock or declare,
set aside or pay any dividend or distribution payable in cash, stock, property
or otherwise, (ii) spin-off any assets or businesses, sell any assets or
businesses or effect any extraordinary corporate transaction, (iii) engage in
any transaction for the purpose of effecting a recapitalization, or (iv) engage
in any transaction or series of related transactions which has a similar effect
to any of the foregoing;
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(h) issue or sell, transfer, pledge or otherwise dispose of, or agree to issue,
sell, pledge or otherwise dispose of, any additional shares of, or any options,
warrants or rights of any kind to acquire any shares of its capital stock of any
class, or any debt or equity securities convertible into or exchangeable for
such capital stock; or
 
(i) agree or otherwise commit, whether in writing or otherwise, to do, or take
any action or omit to take any action that would result in, any of the
foregoing.
 
6.4 Exclusivity.   Through the earlier of the Closing or the date of termination
of this Agreement pursuant to Section 10 hereof, neither Seller nor any of its
Affiliates shall, directly or indirectly, through any employee, agent,
representative or otherwise (and each of said Parties shall use reasonable
efforts to insure such Persons shall not directly or indirectly) (i) solicit,
initiate or encourage the submission of inquiries, proposals or offers from any
Person relating to (x) any business combination with the Seller or with respect
to the Business; or (y) the sale or other disposition of any of capital stock of
the Seller or the Assets (an "Alternative Transaction"), (ii) enter into or
participate in any negotiations, or initiate any discussions or continue any
discussions initiated by others, regarding any Alternative Transaction, or
furnish to any other Person any information with respect to the Assets or
Business for the purposes of pursuing a possible Alternative Transaction with
any other Person, or (iii) otherwise participate in, assist, facilitate or
encourage any effort or attempt by any other Person to do any of the
foregoing.  The Seller shall promptly notify the Purchaser of any proposal or
inquiry made to it or any of his employees, agents, representatives, or
otherwise with respect to any of the foregoing.
 
6.5 Amending Schedules.  From time to time prior to the Closing, the Parties
shall promptly provide, supplement and/or amend the Schedules hereto with
respect to any matter arising after the date of this Agreement which, if
existing or occurring at the date of this Agreement, would have been required to
have been set forth on the Schedules to this Agreement.
 
6.6  Remedies.  In addition to any and all other remedies available at law or
equity, in the event the Seller shall breach or threaten to breach any of the
provisions of this Article 6, the Seller agrees and acknowledges that Damages
would be difficult to ascertain, the Purchaser and its Affiliates will suffer
immediate, irreparable harm, and the Purchaser and its Affiliates shall be
entitled, in addition to any and all other remedies, to an injunction issued by
a court of competent jurisdiction restraining the aforesaid violations of the
Seller without the necessity of posting a bond. Nothing contained in this
Section 6.6 is intended to limit in any way any of the rights or remedies of any
party to this Agreement in respect of any breach or threatened breach of this or
any other provision of this Agreement.  The Seller acknowledges and agrees that
there is no adequate remedy at law for any such breach or threatened breach and,
in the event that any action or proceeding is brought seeking injunctive relief,
said Party shall not use as a defense thereto that there is an adequate remedy
at law. Furthermore, the Purchaser shall be entitled to a right of specific
performance upon a breach of this Agreement by the Seller.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
7. CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER.  The obligations of the
Purchaser to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
one or more of which may be waived by the Purchaser:
 
7.1 Representations, Warranties and Agreements.
 
(a) The representations and warranties of the Seller set forth in this Agreement
shall be true and correct in all respects as of the date of this Agreement and
as of the Closing with the same effect as though made as of the Closing, unless
made as of another date, in which case they shall be true and correct in all
materials respects as of such date; and
 
(b) The Seller shall have performed and complied in all respects with the
agreements contained in this Agreement required to be performed and complied
with by it prior to or as of the Closing.
 
7.2 No Injunction.  There shall not be in effect or threatened any injunction,
order or decree of a Governmental Body of competent jurisdiction that prohibits
or delays, or seeks to prohibit or delay, consummation of any material part of
the Contemplated Transactions.
 
7.3 Approvals.  All approvals and consents necessary in connection with the
execution, delivery and performance of this Agreement by the Sellers or for the
consummation of the Contemplated Transactions shall have been obtained and
delivered to the Purchaser and shall be in full force and effect.
 
7.4 No Material Adverse Effect.  No event, occurrence, fact, condition, change,
development or effect shall have occurred, exist or come to exist since the date
of this Agreement that, in the sole and absolute discretion of the Purchaser,
individually or in the aggregate, has constituted or resulted in, or could
reasonably be expected to constitute or result in, a material adverse effect on
the Business.
 
7.5 Consulting Agreements.  Alex Lemberg and Felix Elinson shall have executed
and delivered the Consulting Agreement and Employment Agreement, respectively.
 
7.6  Secretary’s Certificate of the Seller.  The Purchaser shall have received a
certificate of the Secretary of the Seller certifying (i) a true and complete
copy of the resolutions duly and validly adopted by the Board of Directors and
shareholders of the Seller, evidencing the authorization of the execution and
delivery of this Agreement and the consummation of the Contemplated
Transactions, (ii) the names and signatures of the officers of the Seller
authorized to sign this Agreement and the other documents to be delivered
hereunder and (iii) a true and complete copy of the Articles of Incorporation
and Bylaws of the Seller.
 
7.7 Proceedings Satisfactory.  All certificates, opinions and other documents to
be delivered by the Seller to the Purchaser and all other matters to be
accomplished by the Seller prior to or at the Closing shall be satisfactory in
the judgment of the Purchaser and its counsel.
 
 
20

--------------------------------------------------------------------------------

 
 
 
8. CONDITIONS TO THE OBLIGATIONS OF THE SELLER.  The obligations of the Seller
to effect the Contemplated Transactions shall be subject to the satisfaction at
or prior to the Closing of each of the following conditions, any one or more of
which may be waived by the Sellers:
 
8.1 Representations, Warranties and Agreements.
 
(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing with the same effect as though made as of
the Closing, unless made as of another date, in which case they shall be true
and correct in all material respects as of such date; and
 
(b) The Purchaser shall have performed and complied in all material respects
with the agreements contained in this Agreement required to be performed and
complied with by them prior to or as of the Closing.
 
8.2 No Injunction.  There shall not be in effect or threatened any injunction,
order or decree of a Governmental Body of competent jurisdiction that prohibits
or delays, or seeks to prohibit or delay, consummation of any material part of
the Contemplated Transactions.
 
8.3 Approvals.  All approvals and consents necessary in connection with the
execution, delivery and performance of this Agreement by the Purchaser or for
the consummation of the Contemplated Transactions shall have been obtained or
made and shall be in full force and effect.
 
8.4 Proceedings Satisfactory.  All certificates, opinions and other documents to
be delivered by the Purchaser to the Seller and all other corporate or
organizational matters to be accomplished by the Purchaser prior to or at the
Closing shall be satisfactory in the reasonable judgment of the Sellers and its
counsel.
 
8.5 Corporate Approval.  Prior to the Closing, this Agreement, the Contemplated
Transactions shall have been duly approved by the Board of Directors of the
Purchaser in accordance with applicable Law.
 
 8.8 Consulting Agreements.  The Purchaser shall have executed and delivered the
Consulting Agreements.
 
 9. INDEMNIFICATION; SURVIVAL; POST-CLOSING COVENANT.
 
9.1 Indemnification by the Seller. The Seller shall indemnify and hold harmless
the Purchaser and its Affiliates, officers, directors, stockholders, employees
and agents and the successors and assigns of all of them (the "Purchaser
Indemnified Parties"), and shall reimburse the Purchaser Indemnified Parties
for, any loss, liability, claim, damage, expense (including, but not limited to,
costs of investigation and defense and attorneys' fees) (collectively,
"Damages"), arising from or in connection with (a) any inaccuracy or breach of
any of the representations and warranties, of the Seller in this Agreement or in
any certificate or document delivered by the Seller pursuant to this Agreement,
or any actions, omissions or statements of fact inconsistent with in any respect
any such representation or warranty, (b) any failure by the Seller to perform or
comply with any agreement, covenant or obligation in this Agreement or in any
certificate or document delivered by the Seller pursuant to this Agreement to be
performed by or complied with by the Seller, (c) any claims made by a third
Person against the Purchaser or the Assets based upon a Contractual obligation
of the Seller or the Business prior to the Closing Date, (d) any claims made at
any time arising out of, or in connection with, any environmental laws or
environmental conditions on or relating to the Assets which are based upon
conditions existing prior to the Closing Date, (e) Taxes attributable to the
ownership of the Assets prior to the Closing, (f) Taxes attributable to the
conduct by the Seller of the Business or the Seller's operation or ownership of
its Assets, (g) any claims on account of the failure of the Seller to comply
with applicable bulk sales or bulk transfer Laws, (h) any claims for severance
or any other compensation made by any consultant, employee, representative or
agent of the Business, (i) any claim made at any time by any Governmental Body
in respect of the Business for all periods prior to the Closing Date, (j) any
Indebtedness, debt or obligation of the Seller other than the Assumed
Liabilities or (k) any litigation, action, Claim, proceeding or investigation by
any third party relating to or arising out of the Business or operations of the
Seller.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
9.2 Indemnification by the Purchaser.  The Purchaser shall indemnify and hold
harmless the Seller and its Affiliates, employees, agents and the successors and
assigns of all of them (the "Seller Indemnified Parties"), and shall reimburse
the Seller Indemnified Parties for, any Damages arising from or in connection
with (a) any material inaccuracy or breach of any of the representations and
warranties of the Purchaser in this Agreement or in any certificate or document
delivered by the Purchaser to the Seller pursuant to this Agreement, or (b) any
failure by the Purchaser to perform or comply with, in any material respect, any
agreement, covenant or obligation in this Agreement or in any certificate or
document delivered by the Purchaser pursuant to this Agreement to be performed
by or complied with by the Purchaser, including without limitation Purchaser’s
obligations with respect to the Assumed Liabilities.
 
9.3  Survival.  All representations, warranties, covenants and agreements of the
Parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive until the expiration of the applicable statute of
limitations.
 
9.4  Post-Closing Covenants.  Purchaser agrees that within thirty (30
BusinessDays from the Closing, it will close and consummate a private placement
of $200,000 by and through Company convertible promissory notes.
 
Seller agrees that no later than ten (10) Business Days from the Closing,
evidence of the submission of the assignment of the provisional patent from
Seller to Purchaser filed in the U.S. Patent and Trademark Office shall be
delivered to the Purchaser.
 
10. TERMINATION.
 
10.1 Termination Procedures.  This Agreement may be terminated as follows:
 
(a) by mutual written agreement of all of the Parties at any time;
 
(b) by the Purchaser, by notice to the Seller, if the Seller have breached this
Agreement in any material respect and such breach is not cured within ten (10)
days after written notice from the Purchaser to the Seller; or
 
(c) by the Seller, by notice to the Purchaser, if the Purchaser has breached
this Agreement in any material respect and such breach is not cured within ten
(10) days after written notice from the Seller to the Purchaser.
 
 
22

--------------------------------------------------------------------------------

 
 
 
10.2 Effect of Termination.   In the event that this Agreement is terminated,
this Agreement shall terminate without any liability or further obligation of
any Party to another, except for the obligations of the Parties under Sections
6.1(b) and 6.2, and none of the Parties shall be released from liability for any
intentional misrepresentation or fraud.
 
10.3  Expenses.  The Parties shall each bear their own respective expenses
incurred in connection with this Agreement and the Contemplated Transactions.
 
11. MISCELLANEOUS.
 
11.1 Entire Agreement.  This Agreement contains, and is intended as, a complete
and exclusive statement of all of the terms and the arrangements between the
Parties with respect to the matters provided for, supersedes any previous
agreements and understandings between the Parties with respect to those matters
and cannot be changed or terminated orally.
 
11.2 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
11.3 Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York applicable to agreements made
and to be performed therein without giving effect to conflicts of law
principles.  Each of the Parties agree to submit to the jurisdiction of the
federal or state courts located in the City of New York in any actions or
proceedings arising out of or relating to this Agreement. Each of the Parties,
by execution and delivery of this Agreement, expressly and irrevocably (i)
consents and submits to the personal jurisdiction of any of such courts in any
such action or proceeding; (ii) consents to the service of any complaint,
summons, notice or other process relating to any such action or proceeding by
delivery thereof to such party as set forth in Section 11.6 below and (iii)
waives any claim or defense in any such action or proceeding based on any
alleged lack of personal jurisdiction, improper venue or forum non conveniens or
any similar basis.  EACH OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS
PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.
 
11.4 Further Assurances.  In case at any time after the Closing, any further
action or the execution and delivery of any additional documents or instruments
shall be necessary or desirable to carry out the purposes of this Agreement and
render effective the consummation of the Contemplated Transactions, the Parties
shall take such actions and execute such additional documents and instruments as
may be reasonably requested by any other Party.
 
11.5  Headings.  The section headings contained in this Agreement are solely for
the purpose of reference, are not part of the Agreement of the Parties and shall
not in any way affect the meaning or interpretation of this Agreement.  All
references in this Agreement to Sections, Schedules and Exhibits are to
sections, schedules and exhibits to this Agreement, unless otherwise indicated.
 
 
23

--------------------------------------------------------------------------------

 
 
 
11.6 Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed given when (a) delivered by hand, (b)
transmitted by facsimile (and confirmed by return facsimile), or (c) delivered,
if sent by Express Mail, Federal Express or other nationally recognized
overnight delivery service or registered or certified mail, return receipt
requested, to the addressee at the following addresses or facsimile numbers (or
to such other addresses, or facsimile number as a party may specify by notice
given to the other party pursuant to this provision):
 
If to the Purchaser, to:
 
Punim Chadoshos, LLC
20 East Sunrise Highway
Valley Stream, NY 11581
   
with a copy to:
 
David Lubin & Associates, PLLC
10 Union Avenue
Lynbrook, NY 11563
Facsimile No.: (516) 887-8250
   
If to the Seller, to:
________
________
________
   
with a copy to:
________
________
________
   

 
 
 
24

--------------------------------------------------------------------------------

 
 
 
11.7 Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns and heirs and representatives.  Except as specifically set forth herein,
nothing in this Agreement shall create or be deemed to create any third party
beneficiary rights in any Person who is not a Party.  Seller shall not assign
this Agreement or any of his rights or obligations hereunder without the prior
written consent of the Purchaser.
 
11.8 Counterparts.  This Agreement may be executed in any number of counterparts
and by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.9 Amendment and Waiver.  This Agreement may be amended, or any provision of
this Agreement may be waived, provided that such amendment or waiver will be
signed by all the Parties.  The waiver of any Party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.
 


 


 
[The remainder of this page is intentionally left blank; Signature pages to
follow]
 


 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date and year first above written.
 

  Game Face Gaming, Inc.          
 
By:
 /s/ Felix Elinson       Name: Felix Elinson       Title:  Chief Executive
Officer          

 

  Lemberg Consulting Inc.          
 
By:
/s/ Alex Lemberg       Name: Alex Lemberg       Title: President          

 
 
 
 
 26

--------------------------------------------------------------------------------

 